DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 3/25/2022, in reply to the Office Action mailed 11/18/20021, is acknowledged and has been entered.  Claims 1, 22, 23, 26 and 28 have been amended.  Claims 73-77 are newly added.  Claims 1-4, 7, 8, 10, 13, 19, 22, 23, 25, 26, 28, 29, 34, 40, 45, 49, 50 and 73-77 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated has been withdrawn as being overcome by claim amendment.  The previous rejections have been modified to address claim amendment.  It is further noted that a typographical error was present in the previous rejection over Warren in view of Reineri, as the previous Office Action referred to the incorrect patent publication number for Reineri, as noted by Applicant in the response.  The rejection in the instant Office Action corrects the typographical error in the citation to the Reineri publication as US 2011/0178393.  The Examiner’s response to Applicant’s arguments is incorporated below.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7, 8, 10, 13, 19, 22, 23, 25, 26, 28, 29, 34, 40, 45, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2016/0169998) in view of Reineri et al. (US 2011/0178393).
Warren teaches that current hyperpolarization methods for preparation of HP contrast agents include dissolution dynamic nuclear polarization (d-DNP… and Parahydrogen-Induced Polarization (PHIP). In traditional PHIP, molecular precursors with unsaturated chemical bonds are hydrogenated via molecular addition of para-H2, thereby transferring the nuclear spin order to the molecular products. HP 13C molecules produced by this approach have been efficiently used as HP contrast agents in vivo. 
In a more recent technique known as Signal Amplification by Reversible Exchange (SABRE), spin order may be transferred from para-H2 to target molecules during the lifetime of transient molecular complexes without permanent chemical change. SABRE generally uses an organometallic catalyst to transiently co-locate para-H2 and the target substrate molecule in a low-symmetry complex in solution. In low field (e.g., 5-7 mT), net spin order can be transferred from the para-H2 to the spins of the substrate via scalar couplings. However, achieving efficient hyperpolarization via SABRE has been limited to protons, which depolarize quickly (T1 of seconds), precluding metabolic tracking on biologically relevant timescales. It also presents background issues from water. Heteronuclei such as 15N are much more attractive for hyperpolarization because they often have long polarization lifetimes or singlet population relaxation times (TS) in special cases exceeding ten minutes. SABRE derived proton hyperpolarization can be transferred to heteronuclei, but the associated efficiency is low, producing only about 0.03% polarization. Accordingly, there exists a need for methods of hyperpolarization of heteronuclei.
Disclosed is a method of hyperpolarizing heteronuclei, the method comprising: (a) combining parahydrogen, a compound comprising at least one hyperpolarizable heteronucleus, and a catalyst to form a mixture; and (b) applying a magnetic field with a strength of less than 50 µT to the mixture, thereby transferring the spin order from parahydrogen to the at least one hyperpolarizable heteronucleus (paragraph 0005-6).
Py and other aromatic N-heterocycles, which are already amenable to SABRE hyperpolarization, represent the fundamental molecular frameworks for many classes of biologically relevant compounds: DNA and RNA bases, vitamins, and numerous drugs and drug building blocks. Therefore, a number of potential HP contrast agents can be employed where N sites amenable to 15N SABRE-SHEATH can serve as hyperpolarization storage sites for imaging in vivo processes. For example, nicotinamide is linked to many diseases including Alzheimer's disease, cancer, and anxiety, and therefore may be a useful HP probe for these diseases. Py-based HP 15N agents have been shown useful for pH sensing using the d-DNP hyperpolarization method. This capability is enabled by the large 15N chemical shift change (>70 ppm) induced by protonation, which causes the 15N chemical shift to have a straightforward dependence on pH. Non-HP agents using the same principle have already been successfully demonstrated in vivo, with the most prominent application in cancer imaging, because many types of tumors are known to be slightly acidic. Therefore, non-invasive pH sensing and mapping are potential biomedical applications for 15N SABRE-SHEATH in the context of molecular in vivo imaging. To date, 15N-SABRE-SHEATH produces 15N-Py and 15N-nicotinamide with 6 times greater hyperpolarization levels compared to those achieved by d-DNP with a much more rapid hyperpolarization process 1 min vs 2 h), highlighting the advantages of 15N SABRE-SHEATH for this class of compounds. 
In addition, nitrogen-containing compounds such as pyridine, nicotinamide and others can be enriched with 15N using simple chemistry that either allows direct heteroatom replacement with 15N isotope or through a ring opening and closure, frequently using 15NH4Cl as a very cheap source of spin label. As a result, the labor-intensive de novo synthesis of complex 15N biomolecules can be largely obviated. Therefore, the 15N isotopic enrichment required for 15N SABRE-SHEATH may produce inexpensive contrast agents. Combined with the very simple setup and instrumentation required for SABRE-SHEATH, it may enable fast, high-throughout, scalable, and low-cost production of HP 15N contrast agents. 
In vivo use of HP contrast agents, including 15N agents, typically requires their administration in aqueous media free from catalysts and activation byproducts. Relevant to this work, the recent reports of heterogeneous SABRE catalysts, continuous SABRE hyperpolarization and aqueous SABRE catalysis are highly synergistic with SABRE-SHEATH for production of HP contrast agents on demand with suitable in vivo administration. Moreover, heterogeneous SABRE catalysts provide an additional benefit of potential catalyst recycling to further minimize the costs associated with catalyst preparation and waste disposal (paragraph 0081-83).
[Ir(Cl(COD)(IMes) is a preferred SABRE catalyst (paragraph 0099).
15N-Py in methanol was exemplified as a SABRE substrate, this method in principle can be applied (i) to other biomolecular contrast agents with 15N spin label, (ii) with heterogeneous catalyst, and (iii) in aqueous media (paragraph 0061).
Warren does not teach performing hydrogenation in a biphasic solvent system.
Reineri teaches that one of the main problems one has to face when using PHIP hyperpolarization methods are due to the use of toxic hydrogenation catalysts and of organic solvents in which both the hydrogenation catalyst and hydrogen are more soluble, while, for contrast, for in vivo MRI applications physiologically acceptable aqueous solutions of the parahydrogenation products are needed (paragraph 0031).
The present invention relates to a procedure for the preparation of aqueous solutions of hyperpolarized molecules in which, in a single step, the said hyperpolarized molecules is separated from the crude organic solution by means of a fast phase-transfer extraction and thus isolated in an impurity-free aqueous solution, ready for use in the MRI diagnostic imaging of organs, regions or tissues of the human or animal body (paragraph 0040).
Organic solvents suitable for the purpose of the invention are immiscible with water and, preferably, comprise organochlorinated solvents such as, for example, chloroform, dichloromethane, carbon tetrachloride, aromatic solvents such as, for instance, benzene and toluene (paragraph 00440).
Various rhodium catalysts are taught (paragraph 0045).
Advantageously, the above conditions make possible to operate the hydrogenation reaction in an organic solvent immiscible with water, and to separate the hyperpolarizated product, or a water soluble derivative thereof, in an aqueous phase, by simple dilution of the crude reaction mixture with water, or with a suitable aqueous solution (paragraph 0048).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a water soluble substrate, such as 15N-nicotinamide, as a target substrate for biphasic hyperpolarization when the teaching of Warren is taken in view of Reineri.  Warren teaches aqueous hyperpolarization using SABRE, and nicotinamide is a preferred target for use as an in vivo imaging agent.  One would have been motivated to perform biphasic hyperpolarization as a means of separating water soluble hydrogenated target from a hydrogenation catalyst by incorporation of organic solvent in addition to water as a biphasic solvent system because Warren teaches the desirability of administration of a hyperpolarized agent in aqueous media free from catalysts and activation byproducts, and Reineri teaches that a hyperpolarized product can be obtained, free from organic solvent and hydrogenation catalyst impurities, in an aqueous solution.  Reineri teaches aqueous solutions of hyperpolarized molecules in which hyperpolarized molecules are separated from crude solution by means of a fast phase transfer extraction and isolated in an impurity-free aqueous solution, ready for use in MRI.
With regard to the limitation wherein the solvent system is agitated to form an emulsion, it is noted that shaking the mixed solvent system (see Examples).
With regard to the limitation of adding a phase separation promoter, Reineri teaches an aqueous solution may be added including saline, optionally properly buffered.  With regard to claims 2-3, NaOH and citric acid may be added (paragraph 0060-2).
With regard to claim 19, mixture of acetone-d6/D2O is taught in Reineri (paragraph 0133).
With regard to the amended limitation of simultaneously with the formation of a hyperpolarised target substrate separating the non-aqueous component and the aqueous component wherein the aqueous component contains the hyperpolarised target substrate and provides an aqueous imaging medium, it is noted that Warren teaches that a catalyst is either homogeneous or heterogeneous and wherein the catalyst accommodates the simultaneous exchange of para-H2 and heteronuclear spin center(s) (claim 16).  Accordingly, it is considered that since the hyperpolarized target is formed by simultaneous exchange with para-hydrogen and tis heterogenous to a catalyst it is considered that the hyperpolarized target is capable of formation and separation simultaneously.

Claim(s) 1-4, 7, 8, 10, 13, 19, 22, 23, 25, 26, 28, 29, 34, 40, 45, 49, 50 and 73-77 are rejected under 35 U.S.C. 103 as being unpatentable over, in further view of Warren (US 2016/0169998) in view of Reineri et al. (US 2011/0062392), in further view of Duckett et al. (US 2011/0274626).
The rejection over Warren in view of Reineri is applied as above.  With regard to claims 73-77, Warren and Reineri do not specifically recite Wilkinson’s catalyst, Crabtree’s catalyst, platinum, palladium, silver, gold, nickel catalysts. 
Duckett teaches selective observation of non-hydrogenative para-hydrogen induced polarisation (NH-PHIP) as enhanced magnetic resonance signals which comprises separating the thermal and longitudinal spin order states. There is also described a template comprising [Ir(COD)(NHC)(Py)]+, and analogues thereof, for use in a PHIP magnetic resonance technique and a method for its preparation (abstract).  The method of the invention observes the magnetic states generated through NH-PHIP and the thermal and longitudinal order states are separated by simultaneously, separately or sequentially suppressing or filtering a thermal background signal. We have also used the terms Signal Amplification by Reversible Exchange (SABRE) to refer to this effect (paragraph 0042).  When an inorganic template binds or supports an interaction with parahydrogen and a substrate, such that the two hydrogen atoms become distinct with regard to the substrate, polarisation transfer proceeds in low magnetic field to the magnetically active groups of the substrate (paragraph 0044).  The process may also include the use of a catalyst. The nature of the catalyst may vary, but may, for example, take the form of a conventionally known hydrogenation catalyst. Thus, such catalysts may be homogeneous catalysts, for example, Wilkinson’s catalyst, or heterogeneous catalysts, such as Pd on carbon. Thus, such homogeneous catalysts may include, but shall not be limited to, rhodium based catalysts, such as Wilkinson’s catalyst and iridium based catalysts, such as Crabtree’s catalyst. Heterogeneous catalysts may comprise one or more platinum group metals, particularly platinum, palladium, rhodium, and ruthenium, precious metal catalysts, such as silver or gold, or non-precious metal catalysts, such as those based on nickel, e.g. Raney nickel (paragraph 0132).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Wilkinson’s catalyst, Crabtree’s catalyst, platinum, palladium, silver, gold, nickel catalysts, etc. when the teachings of Warren and Reineri are taken in view of Duckett.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  
In the instant case, the substituted components (SABRE catalysts) and their functions were known in the art at the time of the instant invention.  One of ordinary skill in the art could have substituted one known SABRE catalyst for another, and the results of the substitution would have been predictable, that is hyperpolarization methods for preparation of hyperpolarized contrast agents.

Response to arguments

Applicant argues that Warren describes the use of the catalyst Ircl(COD)(IMes), citing paragraph 0063,  but states that however, [IrCl(COD)(IMes)] is not really a SABRE catalyst, but a SABRE precatalyst or a catalyst precursor. Applicant argues that the present application makes this clear at page 31, lines 15 to 17 of the published PCT specification, also citing page 11.  Applicant asserts that the actual catalysts specified by Warren are charged species, such as, [Ir(H)2(IMes)(py)s]", which is particularly referred to in the figures of Warren. As charged species, the catalysts would therefore sit in the aqueous phase. The catalysts specified by Warren do not relate to the operation in non-aqueous systems.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that the arguments are not commensurate in scope with the claims.  For example, instant claim 25 specifically recites [IrCl(COD)(IMes)] as the SABRE hyperpolarization transfer catalyst.
Applicant further argues that it is not clear from the disclosure by Warren that SABRE would work under biphasic conditions directly; and it cannot be said that Warren teaches that SABRE would work under biphasic conditions. At best, from the disclosure of Warren, the result under biphasic conditions would be very poor SABRE activity, due to the aqueous solubility of the charged catalysts.  By utilizing a non-aqueous solvent the stability of the charged species is significantly reduced. Hence, in the classical SABRE mechanism, as described by Warren the cation [Ir(H)2([Mes)(py)3]", which is particularly referred to in the figures of Warren, would not readily form.
Applicant’s arguments have been fully considered but are not found to be persuasive.  See MPEP 716.01c.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.  
Applicant further argues that Reineri’s preferred approach is to convert the parahydrogenated molecule into a water soluble derivatives.  Applicant asserts that this contrasts with the present invention which provides simultaneous separation of the catalyst and the para-hydrogenated compound. Applicant asserts that this biphasic approach, which includes formation of an emulsion, is a very specialized technique. Applicant asserts that the para-hydrogenated compound retains its initial chemical identity; is more likely to survive the simultaneous formation/separation process; and any time dependent loss of the para-enrichment is minimized. Applicant further argues that the catalysts are not very stable in acetone, hence the method taught by Reineri is not practical. However, the method of the present invention, which comprises the simultaneous formation-hyperpolarisation-separation of the catalyst and the para-hydrogenated compound is more suitable.
Applicant’s arguments have been fully considered but are not found to be persuasive.  With regard to the argument that the present invention provides simultaneous separation of the catalyst and the para-hydrogenated compound, it is noted that Warren teaches that a catalyst is either homogeneous or heterogeneous and wherein the catalyst accommodates the simultaneous exchange of para-H2 and heteronuclear spin center(s) (claim 16).  Accordingly, it is considered that since the hyperpolarized target is formed by simultaneous exchange with para-hydrogen and tis heterogenous to a catalyst it is considered that the hyperpolarized target is capable of formation and separation simultaneously.  With regard to the argument that Reineri converts the para-hydrogenated molecule into a water soluble derivatives and in the instant invention the para-hydrogenated compound retains its initial chemical identity, it is noted that the rejection is based upon the combined teachings of Reineri and Warren, and Warren’s para-hydrogenated compound retains the chemical identify.  With regard to the arguments directed to acetone as co-solvent the instant claims do not limit the identity of the co-solvent.  The rejections are maintained.


Conclusion

	No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618